EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2016-0139550, filed on 25th Oct. 2016.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Kim et al. (US PGPub./Pat. 9946403) teach a touch sensitive display device, a method for driving the same, and a driving circuit of the display device are disclosed. The touch sensitive display device comprises a display panel comprising a plurality of pixels and a plurality of touch sensors. Each touch sensor is connected to at least one respective pixel of the pixels, the display panel driven in a plurality of successive display frame periods and during each display frame period a respective frame of image data is driven to the pixels. A touch driving circuit drives touch driving signals to the touch sensors during a touch frame that begins in a first display frame period of the display frame periods and ends in a second display frame period of the display frame periods that immediately follows the first display frame period.

Katsuta et al. (US PGPub./Pat. 10884554) teach a display device with a touch detection function includes: a display area where a plurality of pixel electrodes are arranged; drive electrodes provided so as to face the pixel electrodes; a control device for performing image display control; a touch detection electrode facing the drive electrodes; a touch detection unit for detecting a position of a proximity object; a wiring arranged in a frame area positioned outside the display area; and a plurality of selection switches for selecting the drive electrodes to be coupled to the wiring based on a selection signal of the control device. The control device supplies the display drive voltage and a touch drive signal to the same wiring at different times.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…plurality of pen pulses has a fist phase identical to a phase of an operation signal of the touch circuit or the drive signal or a second state in which the at least one part of the plurality of pen pulses has a second phase different from the phase of the operation signal of the touch circuit or the drive signal.” (Claim 1; Claim 18 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628